                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                       )
                                               )
   v.                                          )        DOCKET NO.: 18-CR-10212-MLW
                                               )
PHILLIP HONG                                   )

                       DEFENDANT’S SENTENCING MEMORANDUM
        Phillip Hong is a 24 year old man with no prior contact with the criminal justice system. He

is a graduate from Massachusetts College of Pharmacy & Health Sciences with a degree in pre-

medicine. Shockingly to those who know him, Mr. Hong used his computer to access child

pornography. He downloaded images and viewed them. He never distributed any such material and

there is absolutely no evidence that he ever acted inappropriately to a minor. As a result of his

actions, Mr. Hong faces a lifelong stigma and public vitriol. Mr. Hong pled guilty to one count of

possession of child pornography and one count of receipt of child pornography.

        Mr. Hong requests that the Court impose a sentence of 60 months. Under the circumstances

of this case, which include: (1) Mr. Hong’s otherwise law-abiding life and low risk of recidivism;

(2) the flawed nature of the federal sentencing guidelines in child pornography cases and the fact

that the guidelines provide little assistance to the Court in determining a sentence that is “sufficient

but not more than necessary” as mandated by 18 U.S.C. § 3553(a). Other courts that have

considered this guideline have agreed. See, e.g., United States v. Dorvee, 616 F.3d 174, 188 (2nd

Cir. 2010); United States v. Hanson, 561 F.Supp.2d 1004, 1009 (E.D. Wis. 2008); United States v.

Johnson, 588 F.Supp.2d 997, 1003 (S.D.Iowa 2008); United States v. Grober, 595 F.Supp.2d 382,

397 (D.N.J. 2008); United States v. Burns, 2009 WL 3617448 (N.D. Ill. 2009); and (3) the facts and

circumstances of the instant case.



                                                    1
       As more fully explained below, a term of imprisonment of five years, to be followed by five

years of supervised release constitutes a “sufficient but not greater than necessary” sentence to

achieve the four purposes of sentencing set forth in 18 U.S.C. § 3553(a)(2).

                                             ARGUMENT

       While this Court must still correctly calculate the sentencing guideline range, Gall v. United

States, 552 U.S. 38, 49 (2007), it may not treat that range as mandatory or presumptive, id. at 51;

Nelson v. United States, 555 U.S. 350, 352 (2009), but must treat it as “one factor among several” to

be considered in imposing an appropriate sentence under § 3553(a). Kimbrough v. United States,

552 U.S. 85, 90 (2007). The Court must “consider all of the §3553(a) factors,” “make an

individualized assessment based on the facts presented,” id. at 49-50, and explain how the facts

relate to the purposes of sentencing. Id. at 53-60; Pepper v. United States, 131 S. Ct. 1229, 1242-43

(2011). The Court’s “overarching” duty is to “‘impose a sentence sufficient, but not greater than

necessary’ to accomplish the goals of sentencing.” Id. at 101; Pepper, 131 S. Ct. at 1242-43.

       The First Circuit elaborated on the meaning and breadth of the so-called parsimony principle

in United States v. Yonathan Rodriguez, 527 F.3d 221 (1st Cir. 2008). In Rodriguez, the First

Circuit stressed that the Supreme Court ruling in Kimbrough requires a “more holistic inquiry” and

that “section 3553(a) is more than a laundry list of discrete sentencing factors; it is, rather, a tapestry

of factors, through which runs the thread of an overarching principle.” Id. at 228. That overarching

principle is to “impose a sentence sufficient but not greater than necessary.” Id. In reaching a

decision on what constitutes an appropriate sentence, the district court should “consider all the

relevant factors” and “construct a sentence that is minimally sufficient to achieve the broad goals of

sentencing.” Id. (emphasis added).




                                                    2
I.     THE CIRCUMSTANCES OF THE OFFENSE AND MR. HONG’S HISTORY AND
       CHARACTERISTICS.

       Phillip Hong is 24 years old and a college graduate. Born and raised in Massachusetts to

working class immigrant parents, Mr. Hong has lived with his parents and siblings throughout his

life. His parents, Kuho Hong and Sunae Eum, emigrated from Korea in 1993. Phillip was born in

1994 and a few years later his parents opened up a dry cleaning business.

       Prior to this case, Mr. Hong graduated from Massachusetts College of Pharmacy & Health

Sciences, and obtained his EMT license. He went on to work for Brewster Ambulance Company for

approximately one year. Ill-suited for the work, he left the job shortly before his arrest in the instant

case, and was trying to determine his next step in life. Spending more and more time at home alone

led to more time on the computer, which ultimately led him to commit the instant offense.

       The offense before the Court came as a great shock to those who knew Mr. Hong. Phillip is

the oldest of three children and spent his youth working at his parents’ business and taking care of

his younger siblings. He was a good student who never got into any trouble. As his family recounts,

he provided a stabilizing force within the family and took on the role of caretaker for his younger

siblings. His father writes how Phillip assumed the role of parent to his younger siblings:

               When he was 6 years old, we opened a small dry cleaners. By the time he was
               barely 13 years old, he took over parental duties for his younger siblings on
               behalf of his full-time worker parents, preparing their meals and assisting their
               homework.

Letter from Kuho Hong; attached as part of Exhibit 1.

His sister, Elizabeth, similarly recalls how Phillip assumed the mantle of caregiver:

               To me, Phillip Hong is a man that is very important to us in our lives because
               of all the affectionate support he gave to our family. Living with busy parents
               has not been very easy for any of us as a family of six, especially in hard times
               when business is not going well but, my brother was always there to help my




                                                    3
               dad with piles of work, and my mom when she must give her children a ride to an
               appointment. Even most of the time, my brother will go instead of my mother.
               Another moment to prove how important he is, was to take care the three of us
               as the oldest son and provide us with food by cooking, guiding us through the
               SATs, and moral support if something is bothering us.

Letter from Elizabeth Hong; attached as part of Exhibit 1.

       In this case, Mr. Hong downloaded child pornography and viewed it. Forensic analysis of

his computer revealed no evidence of his distributing child pornography or engaging in chat room

discussions relating to sexual interest in children. It revealed no communication with minors. When

federal agents arrived at his doorstep in March 2018, Mr. Hong readily admitted he had downloaded

child pornography and he signed a consent to search his electronic devices.

       Notwithstanding the nature of the offense and its seriousness, the Court has ample evidence

that supports the conclusion that Mr. Hong is not a future risk to society. The Court has received

letters of support for Mr. Hong from his family. While they share society and Phillip’s abhorrence

of his crimes, they have chosen to express their support for him because they know the person he is

apart from the crimes he committed. His family support is an important factor in analyzing Mr.

Hong’s future risk to society and the need for a lengthy period of incarceration. Specifically, the

fact that Mr. Hong will have the support of his family who are fully aware of his crimes is a strong

indication of a low risk of recidivism. It is clear that had his parents known about his behavior, they

would have intervened. All of the people closest to him will know what he needs to do to remain a

positive member of society- keep his sex offender registration current, only use the internet subject

to strict restrictions, and participate in sex offender and mental health treatment. Frankly, the fact

that his family is aware of his actions and motivated to help him will serve as a more effective

deterrent to future behavior than a lengthy prison sentence.




                                                    4
II.    THE GUIDELINE SENTENCING RANGE SHOULD BE ACCORDED LITTLE
       WEIGHT IN DETERMINING WHAT SENTENCE TO IMPOSE.

       The probation department calculates the advisory guideline sentencing range (GSR) as 97 -

121 months. As in virtually all cases involving the receipt and possession of child pornography, the

guidelines that result in this case from Section 2G2.2 are overly inflated and of little help to this

Court. Quite simply, the federal child pornography guidelines are so divorced from the Sentencing

Commission’s institutional role in determining applicable sentencing ranges, and so bereft of any

empirical support, that the Court, should give it little weight in determining Mr. Hong’s sentence.

       Perhaps no other guideline has provoked such an onslaught of criticism. The Second Circuit

described the provision as “an eccentric Guideline of highly unusual provenance which, unless

carefully applied, can easily generate unreasonable results.” United States v. Dorvee, 616 F.3d 174,

188 (2d Cir. 2010). See United States v. King, 741 F.3d 305, 309 (1st Cir. 2014) (“We are not

unsympathetic to concerns about perceived harshness in the child pornography guidelines.”) (citing

Dorvee). The Dorvee Court provided a detailed history of the amendments to the child pornography

guidelines and how Congressional interference abrogated the Sentencing Commissions historical

role of using empirical data regarding past sentencing practices when pegging current guideline

offense levels. Id. at 184-85. The court concluded that the amendments effected by the PROTECT

Act of 2003 “evince a ‘blatant’ disregard for the Commission and are ‘the most significant effort to

marginalize the role of the Sentencing Commission in the federal sentencing process since the

Commission was created by Congress’”. Id. at 185 (internal citations omitted).

       The Dorvee Court further analyzed how the mechanical application of the child pornography

guidelines was “fundamentally incompatible with § 3553(a).” Id. at 187. Specifically, the Court

addressed the dizzying array of enhancements that apply in almost every case. The Court noted that

the impact of “§2G2.2 sentencing enhancements cobbled together through the process routinely


                                                    5
result in Guidelines projections near or exceeding the statutory maximum, even in run-of-the-mill

cases.” Id. at 186. The Court noted that the Commission’s sentencing data shows that out “of all

sentences under §2G2.2 in 2009, 94.8% involved an image of a prepubescent minor (qualifying for

a two-level increase...), 97.2 % involved a computer (qualifying for a two-level increase...), 73.4%

involved an image depicting sadistic or masochistic conduct or other forms of violence (qualifying

for a four-level enhancement...), and 63.1% involved 600 or more images (qualifying for a five-

level enhancement).” The Court concluded that application of these enhancements “that are all but

inherent to the crime of conviction” results in a “13 level [increase], resulting in a typical total

offense level of 35.” Id.

        The frequency of certain enhancements in the child pornography guideline was also pointed

out in the Sentencing Commission’s December 2012 report to Congress. See U.S. Sentencing

Commision, Report to the Congress: Federal Child Pornography Offenses at 209 (2012) (available

at

http://www.ussc.gov/Legislative_and_Public_Affairs/Congressional_Testimony_and_Reports/Sex_

Offense_Topics/201212_Federal_Child_Pornography_Offenses/index.cfm) [“Commission

Report”]. The Commission found that in non-production cases, several of the sentencing

enhancements applied in the vast majority of §2G2.2 cases:

                                          Table 8–1
                       FY10 Application Rates of Enhancements in §2G2.2
All §2G2.2 Cases

                                                                                Transportation/
                        All §2G2.2 Cases      Possession        Receipt         Distribution
                        N = 1654              N = 874           N = 428         N = 352
 P/P/M                  96.3%                 95.4%             97.4%           96.9%
 S/M                    74.2%                 68.1%             80.1%           82.1%
 Distribution           41.6%                 26.8%             33.9%           87.8%
 Use of Computer        96.3%                 95.8%             96.0%           97.7%
 Number of Images       96.9%                 94.6%             98.4%           94.6%
 Pattern of Activity    10.2%                 7.3%              13.3%           13.6%
N = 165474


                                                    6
Id.

The sentencing guidelines call these enhancements “Specific Offense Characteristics.” As the

Court in Dorvee points out, they are anything but specific, in that they apply to almost all

convictions under the guideline.

       The Dorvee decision is only one in a series of unrelenting criticism of the child pornography

guideline. See, e.g., United States v. C.R., 2011 WL 1901645 (E.D. N.Y. May 16, 2011) (citing

numerous studies showing that there is no empirical evidence supporting a causal link between

possession or viewing of child pornography and contact offenses); United States v. Riley, 655

F.Supp.2d 1298 (S.D.Fla.2009) (defendant sentenced to minimum mandatory 60 months rather than

within recommended guidelines range of 210-260 months); United States v Phinney, 599

F.Supp.2d. 1037 (E.D.Wis.2009) (defendant sentenced to 6 months rather than within the

recommended guideline range of 37-46 months); United States v. Hanson, 561 F.Supp.2d 1004,

1009 (E.D. Wis. 2008) (noting that from 1994 to 2007 the mean sentence in child pornography

increased from 36 months to 110 months because of “arbitrary increases” rather than by any

empirical approach by the Sentencing Commission); United States v. Johnson, 588 F.Supp.2d 997,

1003 (S.D.Iowa 2008) (“As far as this Court can tell, these modifications [to the child pornography

guideline] do not appear to be based on any sort of empirical data, and the Court has been unable to

locate any particular rationale for them beyond the general revulsion that is associated with child

exploitation-related offenses.”); United States v. Grober, 595 F.Supp.2d 382, 397 (D.N.J. 2008)

(characteristics identified by the Sentencing Commission as enhancements are “irrational because

logically and factually, the characteristics are simply not genuine aggravating factors. Rather, they

are inherent in just about any downloading offense.”).




                                                   7
        The criticism does not end there. See United States v. Rausch, 570 F.Supp.2d at 1298 (lack

of empirical support for resulting guideline range of 97-120 months along with poor health justified

imposing sentence of lifetime supervised release with home detention); United States v. Doktor,

Slip Copy, 2008 WL 5334121 (M.D.Fla. December 19, 2008) (non-guideline sentence of 36 months

imposed on finding that guidelines-produced range of 57-71 empirically unsupported); United

States v. Stern, 2008 U.S. Dist. LEXIS 102071 (N.D. Ohio, Dec. 17, 2008) (“illogic” of the child

pornography possession guideline rendered it worthy of only limited deference and sentence of

twelve months sufficient notwithstanding 46-57 months guideline range).

        In fact, the Sentencing Commission’s report was compiled in large part due to the

increasing rate of below-guideline sentences for offenders sentenced under USSG § 2G2.2, pursuant

to its statutory duty to “consider whether the guidelines are in need of revision in light of feedback

from judges as reflected in their sentencing decisions,” Commission Report at ii, and because “as a

result of recent changes in the computer and Internet technologies that typical non-production

offenders use, the existing sentencing scheme in non-production cases no longer adequately

distinguishes among offenders based on their degrees of culpability.” Id. at ii.

        The Commission explained that because the enhancements for computer use and type and

volume of images “now apply to most offenders,” the guideline “fail[s] to differentiate among

offenders in terms of their culpability.” Id. at iii, xi. It explained that

“technological changes have resulted in exponential increases in the volume and ready

accessibility of child pornography, including many graphic sexual images involving very young

victims, a genre of child pornography that previously was not widely circulated.” Id. at 6. Because

“sentencing enhancements that originally were intended to provide additional proportional

punishment for aggravating conduct now routinely apply to the vast majority of offenders,” Id. at xi,



                                                      8
the “current guideline does not adequately distinguish among offenders regarding their culpability

for their collecting behaviors,” Id. at 323. The cumulative enhancements addressing the content and

volume of images possessed, “in addition to base offense levels of 18 or 22, result[] in guideline

ranges that are overly severe for some offenders in view of the nature of their collecting behavior.”

Id.

       As the courts’ analyses in the above cases demonstrate, as well as the Sentencing

Commission’s findings and plea to Congress, neither the elevated base offense level nor the myriad

enhancements that drive child pornography sentences skyward are supported by past sentencing

practice or empirical data. Similarly, this Court has acknowledged that the guideline for this

offense “doesn’t deserve great deference.” Transcript of Sentencing at 56, United States v. Mark

Rita, Criminal No. 12-CR-10045-MLW (August 28, 2012). In imposing a sentence of probation in a

case with a Guideline Sentencing Range of 70 to 87 months, this Court opined:

               I will say that Ithink the guideline – and I think the government implicitly
               recognizes that the guideline range doesn’t deserve great deference. There
               has been, over the 25, 26 years since the guidelines went into effect, unusual
               Congressional intervention contrary to the intentions of the sentencing
               commission. I think one of the first times this happened it resulted from
               some testimony I gave to the sentencing commission, they wanted to lower –
               although I wasn’t advocating it necessarily, but lower the guideline range for
               possession to put it on the fence between probation and incarceration and
               Congress not only vetoed the amendment, they raised the guideline range, but
               it wasn’t based on empirical stuff. You know, on the other hand, it reflects
               some public views of the seriousness of the offense. Id. at 56-57.

       Here, the presentence report includes enhancements for use of computer,

prepubescent minor, and number of images. PSR ¶¶ 20,22, & 23. Several Judges in this

District have not followed the guideline as constructed. Instead, they have “reconstructed”

the guideline by excluding the enhancements that apply virtually to 100% of child

pornography cases – use of a computer, number of images, and prepubescent minors. See



                                                  9
generally United States v. Keith, 11-10294-GAO, Dkt. Entry 106, pp. 51-54. Absent those

enhancements, Mr. Hong’s guideline range would be 37-46 months. While below the

mandatory minimum sentence of 60 months, such a range is more reflective of what an

appropriate punishment is in this case.

III.       AN APPROPRIATE SENTENCE

       Under 18 U.S.C. § 3553(a), the Court should impose a sentence that is “sufficient but not

greater than necessary” to achieve the four purposes of sentencing set forth in Section 3553(a)(2).

The sentence must 1) reflect the seriousness of the offense, promote respect for the law, and provide

just punishment for the offense; 2) afford adequate deterrence to criminal conduct; 3) protect the

public from further crimes of the defendant; and 4) provide the defendant with needed educational

or vocational training, medical care, or other correctional treatment in the most effective manner. 18

U.S.C. §3553(a)(2). A 60 month sentence followed by five years supervised release arguably is

more than sufficient, but there can be little argument that such a sentence is a stern punishment for a

24 year old man with no prior criminal record.

          A five-year prison term is a lengthy sentence that adequately reflects the seriousness of the

offense and provides just punishment. At age 24, Mr. Hong has learned a serious lesson that will

carry life-long consequences. This is Mr. Hong’s first contact with law enforcement as well as his

first time in jail. While the crime before the court is quite serious, and hence deserving of a prison

term as reflected by Congress’s imposition of mandatory minimum sentences and their directives as

to the sentencing guidelines, Mr. Hong’s conduct in this case is not dissimilar to other offenders

who have received sentences significantly below the guideline sentencing range. Mr. Hong’s

conduct was confined to the internet. Mr. Hong has never sexually abused a child. His punishment

should be for his participation in a market which relies on the exploitation of children, not for the



                                                    10
actual abuse of those children. Five years incarceration is a long period of time for a defendant’s

first prison sentence. In addition, Mr. Hong will be on supervised release for at least five years,

which, in addition to its purposes of rehabilitation and protection of the public, which constitutes

additional punishment.

       Furthermore, the Court should recognize the severe collateral consequences associated with

a conviction such as this as part of Mr. Hong’s punishment. Put simply, Mr. Hong’s life will be

drastically harder upon his release from custody. Mr. Hong will try to work and maintain a close

relationship with his family in a society that vilifies convicted sex offenders. Mr. Hong will have to

register as a sex offender, with the possibility that that information will be published to the

community and his friends and neighbors. He will be shamed for the rest of his life. As several

courts have recognized, collateral consequences of conviction, such as registration as a sex

offender, are relevant to the “need” for the sentence imposed to reflect just punishment. See, e.g.,

United States v. Garate, 543 F.3d 1026, 1028 (8th Cir. 2008) (overruling prior holding that it was

inappropriate for the district court to consider the lasting effects of being required to register as a

sex offender); United States v. Pauley, 511 F.3d 468, 474-75 (4th Cir. 2007) (affirming the district

court’s finding that the defendant “warranted a lower sentence because he lost his teaching

certificate and his state pension as a result of his conduct,” because “[c]onsideration of these facts is

consistent with § 3553(a)’s directive that the sentence reflect the need for just punishment,” and

“adequate deterrence”); United States v. Gardellini, 545 F.3d 1089 (D.C. Cir. 2008) (affirming

below-guideline sentence based in part on court’s findings that defendant suffered substantial

mental and personal stress as a result of his prosecution).

       With regard to deterrence, the empirical evidence is unanimous that there is no relationship

between sentence length and general or specific deterrence, regardless of the type of crime. See



                                                    11
Andrew von Hirsch et al., Criminal Deterrence and Sentence Severity: An Analysis of Recent

Research (1999) (concluding that “correlations between sentence severity and crime rates . . . were

not sufficient to achieve statistical significance,” and that “the studies reviewed do not provide a

basis for inferring that increasing the severity of sentences generally is capable of enhancing

deterrent effects”); Michael Tonry, Purposes and Functions of Sentencing, 34 Crime and Justice: A

Review of Research 28-29 (2006) (“[I]ncreases in severity of punishments do not yield significant

(if any) marginal deterrent effects. . . . Three National Academy of Science panels, all appointed by

Republican presidents, reached that conclusion, as has every major survey of the evidence.”); David

Weisburd et al., Specific Deterrence in a Sample of Offenders Convicted of White-Collar Crimes,

33 Criminology 587 (1995) (finding no difference in deterrence for white collar offenders between

probation and imprisonment). Even the Sentencing Commission has found that “[t]here is no

correlation between recidivism and guidelines’ offense level. . . . While surprising at first glance,

this finding should be expected. The guidelines’ offense level is not intended or designed to predict

recidivism.” U.S. Sent’g Comm’n, Measuring Recidivism: The Criminal History Computation of

the Federal Sentencing Guidelines, at 15 (2004).

       Nor does lengthy imprisonment of child pornography possessors have any deterrent or

preventive effect on the production or dissemination of child pornography. This is in part because

the production and dissemination of child pornography is a widespread, international problem.

There is no evidence “remotely supporting the notion that harsher punishment would reduce the

flow of child pornography on the Internet.” United States v. Beiermann, 599 F. Supp. 2d 1087,

1103-4 (N.D. Iowa 2009) (“[W]e cannot sentence Internet users and sharers of child pornography

fast enough or long enough to make a dent in the availability of such material on the Internet,” and

while deterrence is a “laudable” goal, it “is not being achieved according to any empirical or other



                                                   12
evidence in this case or, for that matter, empirical evidence in any other case or source that I am

aware of”). Likewise, the Commission acknowledges that there is no social science research

supporting the theory that criminal punishments “have affected commercial or non-commercial

‘markets’ since the advent of the Internet and P2P file-sharing.” Commission Report, supra, at 98.

       The public will be protected from Mr. Hong for the period of incarceration during which he

is incapacitated from society. Again, his crimes took place on the internet, and so what the public

will be saved from while Mr. Hong is in prison is one less consumer of child pornography. When

Mr. Hong is released from prison, he will be subject to the sex offender registry laws and as well as

stringent monitoring by probation, all of which will continue to serve to protect the public.

       However, as a first time offender, the likelihood of recidivism for Mr. Hong is low, despite

the “conventional assumption … that the rate of recidivism (in particular, sexual recidivism) by

federal child pornography offenders is high.” Commission Report, supra, at 293. The Sentencing

Commission’s own recidivism study revealed that among child pornography defendants in criminal

history category I, 73.9% did not recidivate. Id. at 302.

                                             CONCLUSION

   Mr. Hong knows that his conduct in this case was inexcusable and serious and that he must be

punished for his actions. However, he asks this Court to consider him in his entirety rather than

simply the person who committed this crime. A 60 month sentence followed by a five-year period

of supervised release appropriately balances the relevant sentencing factors and constitutes a

sentence that is “sufficient, but not greater than necessary.” 18 U.S.C. § 3553(a).

                                                       PHILLIP HONG
                                                       By His Attorney,

                                                       /s/Stylianus Sinnis
                                                       Stylianus Sinnis, BBO # 560148
                                                       Federal Public Defender Office


                                                  13
                                                       District of Massachusetts
                                                       51 Sleeper Street, 5th Floor
                                                       Boston, MA 02210
                                                       Tel: 617-223-8061



                                  CERTIFICATE OF SERVICE

        I, Stylianus Sinnis, Esquire, hereby certify that this document filed through the ECF system
will be sent electronically to the registered participant(s) as identified on the Notice of Electronic
Filing (NEF) on April 10, 2019.


                                              /s/ Stylianus Sinnis
                                              Stylianus Sinnis




                                                  14
